Citation Nr: 0736677	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  99-18 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of benefits under the 
provisions 38 U.S.C.A. § 3500 (Chapter 35, Survivors' and 
Dependents' Educational Assistance).


REPRESENTATION

Appellant represented by:	Bernard Englander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1960 to August 1980.  The veteran 
died in July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 8, 2006, 
which vacated a March 2003 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a January 1998 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2007, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that the appellant's November 2007 motion for 
an extension of time is considered to be moot in light of the 
decision below.


FINDING OF FACT

VA records show the appellant's claim for retroactive Chapter 
35 benefits was awarded in September 2005.




CONCLUSION OF LAW

The claim for entitlement to retroactive payment of benefits 
under the provisions 38 U.S.C.A. § 3500 is dismissed.  
38 U.S.C.A. § 5113 (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record in this case shows the veteran died in July 1988 
and that the appellant submitted her claim for entitlement to 
service connection for the cause of death in April 1989.  VA 
records show service connection for the veteran's cause of 
death was granted in a January 1998 Board decision and 
entitlement to Chapter 35 benefits was established in a 
January 1998 rating decision.  In a March 2003 decision the 
Board denied the appellant's claim for entitlement to 
retroactive payment of Chapter 35 benefits.  The record shows 
that the appellant was subsequently notified by VA 
correspondence dated September 26, 2005, that she had been 
granted the full educational benefits sought on appeal.  She 
was notified on September 29, 2006, that she had been awarded 
retroactive education benefits from August 28, 1988, to May 8 
1993.  That correspondence specifically noted the retroactive 
award was warranted based upon the criteria of Public Law 
106-419.

The Board notes that on November 1, 2000, the Veterans 
Benefits and Health Care Improvement Act of 2000 was signed 
into law, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 
(2000) (codified as amended at 38 U.S.C. § 5113).  This act 
provided that when determining the effective date of an award 
under Chapter 35, Title 38, United States Code, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual if that eligibility 
date is more than one year before the date of the initial 
rating decision and that individual submits an original 
application for educational assistance under chapter 35 
within one year of the rating decision.  38 U.S.C.A. § 5113 
(West 2002 & Supp. 2006).  

Although the Court in its May 2006 order noted that the 
appellant appeared to be entitled to retroactive Chapter 35 
benefits based upon the November 2000 amendment to 
38 U.S.C.A. § 5113, there is no indication the Court was 
aware of the September 2005 award of retroactive Chapter 35 
benefits.  In light of VA records demonstrating a full grant 
of the benefits sought on appeal, the Board finds there is no 
unresolved issue remaining within its appellate jurisdiction.  
The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to retroactive payment of benefits under the 
provisions 38 U.S.C.A. § 3500 is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


